IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00062-CR

THE STATE OF TEXAS,
                                                             Appellant
v.

JOSE ESTRADA,
                                                             Appellee


                          From the County Court at Law
                             Walker County, Texas
                             Trial Court No. 15-0686


                                       ORDER


       Appellant’s brief was filed on June 6, 2016. An amended brief was filed on June 7,

2016. Appellant has now filed a motion for leave to file an amended brief and for the

Court to consider the amended brief in the interest of justice.

       Appellant’s motion is granted only to the extent appellant requests the Court’s

consideration of his amended brief that has already been filed in this Court on June 7,

2016, and this grant is not authorization to file other or additional amended or

supplemental briefs.

                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed July 6, 2016




State v. Estrada                      Page 2